Motion to amend remittitur granted. Be turn of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that the record disclosed that his plea was entered at a time when he did not have the assistance of counsel devoted solely to his interests and, therefore, his rights under the Sixth Amendment of the Constitution of the United .States were violated. The Court of Appeals held that appellant’s constitutional rights were no violated. [See 23 N Y 2d 812.]